Dissenting Opinion.
Fenner, J.
I cannot consider that a case of juridical negligence has been established against the defendant.
The city, by its ordinances, has assimilated the neutral ground on St. Challes avenue to a park and has prohibited horses and vehicles from going on it.
*1045Defendant’s telcjdione poles and tlie gay wires supporting them are located on the neutral ground. It is shown and the majority opinion concedes that they are placed there under competent legal authorization.
The testimony shows that guy wires are essential to the support of telephone poles bearing the weight of so many wires.
' The complaint is simply, that in their erection care was not taken to make them safe for the passage of horses and vehicles.
The place was not a highway for horses and vehicles which were prohibited by law from passing thereon.
I think the defendant was not bound to provide against injury resulting from such use.
I must not be understood as blaming the gallant fireman for driving across the neutral ground in order to roach a fire more quickly* Neither should I blame him if, from the same motive, he had driven across vacant private land lying along the avenue, but, in either case, he was bound to know that he was driving on a place not destined for such use, and on which obstacles thereto might lawfully exist, and, however praiseworthy his motive, I think he took upon himself the consequent risk.
I, therefore, dissent.